MOTION TO DISMISS
ELLIS, Judge:
The motion to dismiss filed herein alleges that the plaintiff was awarded custody of his minor child by judgment of the trial court, which judgment has been appealed to this court. It further alleges that a contempt rule has issued against the defendant for failure to comply therewith, but that the said rule has not been heard.
It is alleged by plaintiff that the appeal should be dismissed and the matter remanded so that the contempt rule can be heard and decided, and that a subsequent appeal would present the entire matter to this court, thereby avoiding piecemeal appeals.
The contention is without merit. The issue of contempt is not related to the issues to be presented by the appeal taken herein, and was not presented by the original pleadings pursuant to which the judgment appealed from was rendered.
The motion to dismiss is therefore denied, at plaintiff’s cost.
Motion denied.